Citation Nr: 0937277	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability to include as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to service connection for a bilateral arm 
disability to include as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
service connection for a cervical spine disability and a 
bilateral arm disability, both to include as secondary to a 
service-connected lumbar spine disability.  

In November 2006, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge; a copy of this transcript is associated with the 
record.  

This case was remanded in June 2007 for additional 
development; it is again before the Board for further 
appellate review. 


FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran has a 
cervical spine disability which is related to service.

2.  Competent medical evidence shows that the Veteran has a 
bilateral arm disability which is related to service.




CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  A bilateral arm disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Background

The Veteran's service treatment records show that he was seen 
in August 1997 for pain in his hands.  The impression was 
possible early degenerative joint disease.  In February 1998, 
the Veteran was seen for cramping of the hands and feet, the 
assessment was muscle cramps of an unknown etiology.  His 
March 1998 Report of Medical History reflects his reports 
that he had cramps in his hands, and that each time he was 
seen, no problem had been found.  His March 1998 Report of 
Medical Examination shows that he had strong bilateral hand 
grasps and that his range of motion was within normal limits.  
In April 1998, the Veteran was seen again for cramps and 
tingling in his arms and hands.  The examiner recommended a 
consult with neurology to rule out atypical seizure disorder.  
Later in April 1998, the Veteran was seen at the Neurology 
Clinic at the Naval Medical Center in Portsmouth, Virginia.  
The examiner noted that the Veteran had five to ten years of 
occasional cramping in his hands and feet.  The examination 
was within normal limits, and the examiner noted that the 
Veteran did not have a seizure disorder.  He opined that it 
was most likely benign cramps. The Veteran underwent nerve 
conduction studies and a needle electromyography (EMG) 
examination in May 1989, which were noted to be normal and 
unremarkable.  

A March 1999 VA examination report shows that the Veteran 
complained of cramping in both hands and feet, which occurred 
one to two times per day, and involved the intrinsic muscles 
of his hands.  The cramps in his hands tended to be 
precipitated by physical activity in his hands.  He had never 
noticed any relationship to exposure to cold or to food 
intake.  He did not describe any weakness or paresthesia. The 
examiner concluded that the Veteran most likely had the 
syndrome of benign fasciculations and cramps.  The examiner 
noted that his neurological examination was within normal 
limits at that time, and that there was no evidence of 
peripheral neuropathy, myopathy, or motor neuron disease at 
that time.  

A July 1999 private medical record shows that the Veteran was 
assessed as having cervical neck strain.  In August 1999,  
the Veteran reported to the same private physician that he 
had a three month history of shoulder pain and tingling 
diffusely in his hand, associated with some weakness, 
although the examiner noted that it sounded like the tingling 
was intermittent and had preceded the shoulder symptoms.  The 
private physician diagnosed him with cervical, trapezius, and 
rhomboid strain and spasm.

A November 2002 private physician's statement reflects that 
the Veteran had been undergoing chiropractic spinal 
adjustments and physiotherapy to the cervical spine.  

An October 2003 private medical record shows that the Veteran 
had a several month history of pain in his left arm, which 
extended from his wrist up to the cervical region.  Prior to 
the onset of his arm pain, he had a long history of cramping 
sensations in his upper and lower extremities.  He reported 
that he had nerve conduction studies in the military and one 
after discharge which did not reveal the source of the 
cramping.  X-rays revealed evidence of mid cervical 
degenerative disc disease commensurate with his age, but 
wrist films were negative.  The private physician diagnosed 
cervical nerve root irritation.  An October 2003 private 
magnetic resonance imaging (MRI) study revealed that the 
Veteran had a large left paracentral disc extrusion (rupture) 
at C5-6, causing moderate cord compression and moderate to 
severe central canal stenosis.  A November 2003 private 
medical record shows that the Veteran reported a history of 
chronic neck and left arm pain over the years that had gotten 
progressively worse.  He denied any numbness and tingling, 
but he stated that he had some decrease in strength.  He was 
given epidural steroid injections in November and December 
2003.  A January 2004 private medical record shoes that the 
Veteran had weakness in his biceps on the left with sensory 
deficit over the C6 nerve.  The private physician noted that 
the Veteran had failed conservative treatment and had not 
responded to three epidural steroid injections.  The examiner 
indicated that, based on his neurological deficit, weakness 
and failure of conservative treatment in the face of a large 
disc on MRI, that the Veteran should consider anterior 
discectomy and cervical fusion.  

An August 2005 private physician's letter shows that the 
Veteran had a history of neck pain with radiation down his 
left arm and occasional right arm symptoms as well.  The 
private physician noted that an MRI revealed a herniated 
disc, and that injections and other nonsurgical treatment had 
not helped.  The examiner indicated that the Veteran reported 
that his neck and arm pain began while he was in the 
military, and that it was never completely worked up or 
diagnosed during his military service.  The examiner opined 
that, based on the Veteran's history, his cervical problem 
was service-connected and related to his military tenure.  

An August 2006 private medical record shows that the Veteran 
had undergone a cervical diskectomy and fusion two years 
prior.  He had left arm pain prior to surgery, but had 
bilateral arms pain at the time of the examination.  His 
magnetic resonance imaging (MRI) study showed some central 
narrowing at C4-5 through C6-7 and some foraminal narrowing.  
The private physician indicated that it was difficult to 
explain exactly what was causing the symptoms in his arms, 
and that he could have some symptomatic foraminal or cervical 
stenosis; however, he would not recommend further surgery, 
since he had not gotten relief from the first surgery.  A 
September 2006 private medical record shows that the Veteran 
had neck pain and upper extremity numbness and tingling.  
Upon examination, the Veteran had no focal weakness or focal 
sensory loss in his upper extremities, his reflexes were 
detectable and he had full range of motion in all major 
joints.  A November 2006 private medical record shows that 
the Veteran was diagnosed with cervical degenerative disc 
disease, status post fusion, and cervical stenosis.  He has 
given a cervical epidural and C6-7.  The Veteran was seen 
later in November 2006, when it was noted hat the cervical 
epidural did not help him.  The private physician noted that 
the Veteran still had bilateral hand pain, but that he had an 
EMG which showed no evidence of nerve root impingement.  The 
private physician noted that the MRI showed foraminal 
stenosis up high, but that this would not explain forearm or 
hand symptoms because of the dermatomal anatomy.  The 
impression was cervical degenerative disc disease, status 
post cervical fusion. 

A December 2006 private physician's letter shows that he had 
treated the Veteran for cervical spine and bilateral hand and 
arm conditions.  The private physician noted that he had 
reviewed the in-service treatment records and his current 
treatment records and opined that it was more likely than not 
that the Veteran's current condition was directly related to 
the conditions sustained and treated in service.  

A January 2007 statement from a private physician shows that 
he saw the Veteran for the first time in August 2004 with a 
history of neck pain radiating into both arms, worse on the 
left side, and that the Veteran had been symptomatic for ten 
years.  The Veteran had a herniated disc, for which surgery 
was recommended.  This private physician performed the 
surgery in October 2004, and the Veteran recovered from the 
surgery.  He still had some pain in his neck and both arms 
and hands.  The private physician noted that he reviewed some 
of the Veteran's service treatment records which showed that 
he was seen at the neurology clinic in April 1998, with 
complaints of cramping in his hands and feet.  EMG tests were 
normal.  The physician indicated that when he first saw the 
Veteran, he reported that he had been symptomatic in his neck 
and arms since the military.  The private physician opined 
that it was more likely than not that the Veteran's condition 
for which he was treated in the cervical spine was something 
that was ongoing since his military service.   

A private radiology report from July 2008 revealed that there 
was evidence of prior anterior interbody fusion of the C5-6 
level. At the C4-5 level, there was a small to moderate sized 
central and left paracentral disc herniation which does cause 
mild impingement on the cord, at this level there was also 
bilateral Luschka joint disease with bilateral foraminal 
stenosis.  At the C6-7 level, there was a small central disc 
herniation.  A September 2008 private medical record shows 
that the Veteran had developed persistent radiculopathy 
bilaterally, worse on the left that on the right.  The 
Veteran underwent a CT cervical myelogram.  The private 
physician noted that the Veteran was symptomatic from 
cervical spondylosis and stenosis at C4-5.  A November 2008 
private EMG and nerve conduction study report shows that the 
Veteran had complaints of drawing of the muscles in the 
hands.  He had evidence of mild bilateral carpal tunnel 
syndrome.  The examiner was not able to stimulate the ulnar 
nerve at the writs on either side.  The examiner noted that 
his arm did not reveal abnormal ulnar activity with regards 
to motor or sensory function.  There were normal radial 
studies and negative EMG of the left upper extremity.  The 
examiner concluded that the screen of the Veteran did not 
reveal radiculopathy of the Veteran's left side, which was 
his most symptomatic side.  

A May 2009 VA examination report shows that the Veteran 
reported that, while he was in the military, he began having 
stiffness and cramping in his neck and pain in his arms  This 
was evaluated at the time and was tests results were normal.  
The examiner indicated that it was later noted that the 
Veteran had weakness in his biceps and C6 numbness on the 
left side.  He had an anterior cervical fusion, but he did 
not get better.  The examiner diagnosed chronic cervical 
sprain status post C5-6 anterior cervical fusion with current 
C4-5 herniated disc with radiculopathy to both arms, 
including upper arms as well as forearms.  The examiner 
concluded that the Veteran did have cervical spine problems, 
and that it was his opinion that they were related to 
service.  He did not find any arthritis in his neck, but he 
certainly had disk disease.  The examiner noted that there 
were not studies which would show whether the disk disease 
was present within on year of service, but that his symptoms 
would certainly suggest that.  The examiner opined that it 
was at least as likely as not that the Veteran's cervical 
spine was due to events that occurred during his active duty.  
The examiner also noted that his cervical spine had nothing 
whatever to do with and there was no relation whatever to his 
lumbar spine service-connected disability.  Therefore, it was 
also impossible that his lumbar spine aggravated or 
accelerated his cervical spine problem, since they are not 
connected.  

A June 2009 addendum to this opinion showed the examiner's 
opinion that the Veteran had cervical radiculopathy which was 
enumerated several times in his claims file, and in his 
opinion was the etiology was from his cervical spine.  He 
notes that this had been established in the Veteran's claims 
file several times, and that the surgery which had in 2004 
was not particularly helpful to him.  

An August 2009 private physician's letter shows that the 
Veteran was suffering from carpal tunnel syndrome for the 
past 20 years with symptoms which he described as tingling, 
burning, and severe cramping of both hands whenever he was 
using his hands doing work activities such as working with 
tools or even washing his car.  The private physician noted 
that the symptoms are occurring in a classic distribution of 
carpal tunnel syndrome primarily effecting both thumbs, 
forefingers and middle fingers of both arms with radiation of 
pain of both forearms.  The private physician noted that the 
Veteran had served in the military for 20 years, until 1998, 
and that he saw a military doctor for these identical 
symptoms when he presented in May 1998 for cramping in both 
arms and hands.  His symptoms at that time were consistent 
with carpal tunnel syndrome, which have continued over the 
previous eleven years.  The private physician noted that the 
Veteran's occupation when he was in the military was 
electronic technician which required extensive use of his 
hands.  The private physician opined that it was more likely 
than not that the bilateral carpal tunnel syndrome with 
cramps, burning and tingling in both hands which the Veteran 
suffered with at the present were related to his activities 
as an electronics technician while he was in the military.  

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Service Connection - cervical spine disability 

Based upon the evidence of record, the Board finds that the 
competent medical evidence of record shows that the Veteran's 
cervical spine disability is related to service, and should 
therefore be service connected.  As noted above, service 
connection is warranted when there is medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence and of a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, there is medical evidence of a current cervical spine 
disability.  The Veteran has offered statements, including 
hearing testimony that he had cervical spine pain which began 
in service.  His reports to private and VA examiners have 
been consistent in this regard.  In addition, he testified 
that he began having neck pain while he was still in the 
service.  Finally, there are several medical opinions which 
link his current cervical spine disability to his active 
duty.  Private physicians and the VA examiner all have 
provided opinions that it is more likely than not that the 
Veteran's cervical spine disability is related to service.  
For these reasons, service connection for a cervical spine 
disability is warranted.  38 C.F.R. § 3.303.

Service Connection - bilateral arm disability 

The Board also finds that the competent medical evidence of 
record shows that the Veteran's bilateral arm disability is 
related to service, and should therefore be service 
connected.  Regarding this claim, there is medical evidence 
of a current bilateral arm disability.  The Veteran's service 
treatment records show that he began complaining of bilateral 
arm pain while on active duty.  He has also offered 
statements contending that he had bilateral arm pain which 
began in service.   Finally, there are several medical 
opinions which link his current bilateral arm disability to 
his active duty.  Both private physicians and the VA examiner 
all have related his current bilateral arm disability to the 
symptoms he had during service.    For these reasons, service 
connection for a bilateral arm disability is warranted.  
38 C.F.R. § 3.303.


ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a bilateral arm disability is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


